Name: Council Regulation (ECSC, EEC, Euratom) No 3520/85 of 12 December 1985 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply
 Type: Regulation
 Subject Matter: social protection;  European Union law;  personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service;  business organisation
 Date Published: nan

 13.12.1985 EN Official Journal of the European Communities L 335/60 COUNCIL REGULATION (ECSC, EEC, (EURATOM) NO 3520/85 of 12 December 1985 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular the first paragraph of Article 28 thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 16 and 22 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Court of Justice, Whereas Regulation (Euratom, ECSC, EEC) No 549/69 (2), as last amended by Regulation (ECSC, EEC, Euratom) No 2152/82 (3), should be amended in order to take account of the following Regulations:  Council Regulation (ECSC, EEC, Euratom) No 1679/85 of 19 June 1985 introducing special and temporary measures to terminate the service of certain officials in the scientific and technical services of the European Communities (4),  Council Regulation (ECSC, EEC, Euratom) No 2799/85 of 27 September 1985 amending the Staff Regulations of officials and the conditions of employment of other servants (5),  Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal (6), HAS ADOPTED THIS REGULATION: Article 1 The following subparagraphs are hereby added to Article 2 of Regulation (Euratom, ECSC, EEC) No 549/69: (i) those entitled to the allowance provided for in the event of termination of service under Article 3 of Regulation (ECSC, EEC, Euratom) No 1679/85, (j) those entitled to the unemployment benefit provided for under Article 28 a of the Conditions of Employment of Other Servants as resulting from Article 33 of Regulation (ECSC, EEC, Euratom) No 2799/85, (k) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (ECSC, EEC, Euratom) No 3518/85. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the date on which the respective Regulations referred to in Article 1 enter into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985. For the Council The President R. GOEBBELS (1) OJ No C 229, 9. 9. 1985, p. 97. (2) OJ No L 74, 27. 3. 1969, p. 1. (3) OJ No L 228, 4. 8. 1982, p. 5. (4) OJ No L 162, 21. 6. 1985, p. 1. (5) OJ No L 265, 8. 10. 1985, p. 1. (6) See p. 56 of this Official Journal.